IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANTHONY MORRIS,                       §
                                      §      No. 402, 2014
        Defendant Below,              §
        Appellant,                    §      Court Below—Superior Court
                                      §      of the State of Delaware in and
        v.                            §      for Sussex County
                                      §
STATE OF DELAWARE,                    §
                                      §
        Plaintiff Below,              §      Cr. ID No. 0205019125
        Appellee.                     §

                           Submitted: August 14, 2014
                           Decided:   October 30, 2014

Before HOLLAND, RIDGELY and VALIHURA, Justices.

                                 ORDER

        This 30th day of October 2014, upon consideration of the appellant’s

opening brief and the appellee’s motion to affirm, it appears to the Court

that:

        (1)   The appellant, Anthony Morris, filed this appeal from the

Superior Court's July 2, 2014 summary dismissal of his third motion for

postconviction relief under Superior Court Criminal Rule 61 (“Rule 61”).

The appellee, State of Delaware, has moved to affirm the judgment of the

Superior Court on the ground that it is manifest on the face of Morris’

opening brief that the appeal is without merit. We agree and affirm.
         (2)    In 2002, a Superior Court jury convicted Morris of Possession

with Intent to Deliver Cocaine, Possession of Drug Paraphernalia, and

Resisting Arrest. Morris was sentenced to thirty-two years at Level V

suspended after serving fifteen years for the balance at decreasing levels of

supervision. We affirmed Morris’ convictions on direct appeal.1

         (3)    On July 1, 2014, Morris filed his third motion for

postconviction relief under Rule 61. Morris raised claims related to a recent,

ongoing joint investigation of the Office of the Chief Medical Examiner

Controlled Substances Unit (hereinafter “OME investigation”) by the

Department of Justice and Delaware State Police.

         (4)    The OME investigation was initiated in early 2014 because of

discrepancies in drug evidence submitted to the laboratory of the Controlled

Substances Unit.2 Referencing news accounts of the OME investigation,

Morris’s third postconviction motion claimed, in conclusory fashion, that he

is entitled to relief from his 2002 drug convictions and sentence. Morris

repeats his conclusory claims on appeal.

1
    Morris v. State, 2003 WL 22097056 (Del. Sept. 8, 2003).
2
  According to a preliminary report released on June 19, 2014, the OME investigation has
revealed “potentially compromised evidence” in a number of cases between 2010 and
2013 and “systemic operational failings” that have directly resulted in the dismissal or
reduction of drug charges. See DEL. ATT’Y GEN., INVESTIGATION OF MISSING DRUG
EVIDENCE:                         PRELIMINARY               FINDINGS,            (2014),
http://www.attorneygeneral.delaware.gov/documents/OCME_Controlled_Substances_Un
it_investigation_preliminary_findings.pdf.

                                             2
      (5)    By order dated July 2, 2014, the Superior Court summarily

dismissed Morris’ postconviction motion on the basis that “[t]here has been

nothing exposed in the current [OME] investigation that would taint a

conviction in 2002.” Having reviewed the parties’ positions on appeal and

the Superior Court record, this Court has concluded that there is no error of

law or abuse of discretion in the Superior Court’s summary dismissal of

Morris’ third motion for postconviction relief.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to

affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:


                                       /s/ Randy J. Holland
                                       Justice




                                      3